PER CURIAM.
The juvenile appellant, K.L.L., appeals a final disposition order adjudicating her delinquent, following a guilty plea, and committing her to the custody of the Department of Juvenile Justice for placement in a non-secure residential program. In so doing, the trial court deviated from the Department’s recommendation of probation.
We disagree with the appellant’s characterization of the trial court’s findings, which were well-reasoned and supported by competent, substantial evidence. However, we agree with the appellant that the trial court erred in committing her without first requesting a commitment level recommendation from the Department. See B.K.A. v. State, 122 So.3d 928, 930 (Fla. 1st DCA 2013); A.L.M. v. State, 176 So.3d 1025 (Fla. 1st DCA 2015).
Accordingly, we AFFIRM the portion of the disposition order adjudicating the appellant delinquent, but we REVERSE the non-secure residential commitment and REMAND to the trial court for further proceedings consistent with the opinions in B.K.A. and A.L.M., as well as section 985.433(7), Florida Statutes.
ROBERTS, MAKAR and JAY, JJ., CONCUR.